DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 15-21, and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The provisional double patenting rejection over U.S. Application 17/127,621 has been withdrawn. However, new prior art teaching applicant’s claimed invention of broadcasting a LAN specific content beacon has necessitated the new non-final grounds of rejection herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-21, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (2007/0033531, of record) [Marsh] in view of Patwardhan (7,970,894, of record) and Lamkin et al. (2006/0161635) [Lamkin].
Regarding claims 1, 15, and 29, Marsh discloses a method for distributing secondary content over a local area network (LAN, paragraphs 0057 and 0071), the method comprising:
generating secondary content at a first device based on profile information corresponding to a second device; and unicasting the secondary content over the LAN from the first device to the second device for integration into primary content being generated for display at the second device (paragraphs 0069 and 0140).
Marsh fails to disclose multicasting a LAN-specific content beacon over the LAN from a first device within the LAN, wherein the LAN-specific content beacon includes information of content available to be shared over the LAN from the first device, and receiving a response to the content beacon from a second device within the LAN.
In an analogous art, Patwardhan teaches multicasting a LAN-specific content beacon over the LAN from a first device within the LAN and receiving a response to the content beacon from a second device within the LAN (authentication handshake, col. 2 lines 33-43), preventing unauthorized access to said LAN.
It would have been obvious at the time of effective filing to include multicasting a LAN- specific content beacon over the LAN from a first device within the LAN and receiving a response to the content beacon from a second device within the LAN, as suggested by Patwardhan, for the benefit of preventing unauthorized access by unknown devices to said LAN.
Marsh and Patwardhan fail to disclose the LAN-specific content beacon includes information of content available to be shared over the LAN from the first device.
In an analogous art, Lamkin teaches including information of content available to be shared over a LAN from a first device when broadcasting a LAN-specific content beacon, for the benefit of reducing network traffic by eliminating the need for periodic polling of devices to discover new content (paragraph 0070).
It would have been obvious at the time of effective filing to include the LAN-specific content beacon includes information of content available to be shared over the LAN from the first device, as suggested by Lamkin, for the benefit of reducing network traffic by eliminating the need for periodic polling of devices to discover new content.

Regarding claims 2, 16, and 30, Marsh, Patwardhan, and Lamkin disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein the LAN-specific content beacon comprises an identifier uniquely identifying the first device (Patwardhan col. 2 lines 33- 43).

Regarding claims 3, 17, and 31, Marsh, Patwardhan, and Lamkin disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein the response to the content beacon comprises: identification information uniquely identifying the second device (part of handshaking process, Patwardhan col. 2 lines 33-43); and a request for the secondary content (Marsh, content request is a request for both primary and secondary content, paragraphs 0069 and 0125-0126).

Regarding claims 4, 18, and 32, Marsh, Patwardhan, and Lamkin disclose the method, system, and computer readable medium of claims 1, 15, and 29, further comprising: receiving a response to the content beacon from a third device within the LAN; generating the second secondary content at the first device based on profile information corresponding to the third device; and unicasting the second secondary content over the LAN from the first device to the third device for integration into second primary content being generated for display at the third device, while unicasting the secondary content over the LAN from the first device to the second device for integration into the primary content being generated for display at the second device (Marsh, multiple CPEs access local server for secondary content, paragraphs 0079-0080).

Regarding claims 5, 19, and 33, Marsh, Patwardhan, and Lamkin disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein generating the secondary content at the first device comprises: retrieving identification information uniquely identifying the second device from the response to the content beacon; retrieving data related to processed content associated with the second device; and generating the secondary content based on the retrieved viewing data (Marsh paragraph0158).

Regarding claims 6, 20, and 34, Marsh and Patwardhan disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein the LAN-specific content beacon includes information of content to which the first device has access rights to (Lamkin paragraph 0070), and wherein generating the secondary content at the first device comprises: retrieving identification information uniquely identifying the second device from the response to the content beacon; identifying content available to the first device and having access rights matching the second device; and generating the secondary content from the identified content (Marsh paragraph 0158).

Regarding claims 7 and 21, Marsh, Patwardhan, and Lamkin disclose the method, system, and computer readable medium of claims 1, 15, and 29, wherein generating secondary content at the first device comprises: receiving information identifying primary content being rendered for display at the second device from the response to the content beacon; determining content having metadata matching metadata of the identified primary content; and generating the secondary content based on the determined content (Marsh paragraph 0137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421